ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments

	101 rejected has been withdrawn based on the amendments filled on 2/22/2021.
	
Applicant’s arguments with respect to limitations “a plurality of pairs moved from the first feature quantity table; hold a usage state of the identification information at the time of reference of the first feature quantity table or the retrieval table; move data of the identification information not being used the most from the first feature quantity table to the second feature quantity table for saving based on the usage state by using the Least Recently Used method” and “extracted from surveillance camera” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is compared to claim 1 of Co-pending application 16/130061.
Instant application
Co-pending application 16/130061
Claim 1: An information processing device comprising: a memory configured to: 




store first feature quantity table which stores a plurality of pairs each comprising a registered feature quantity of an object and a registered object identifier which is an identifier of the object; 

store a second feature quantity table which stores a plurality of pairs moved from the first feature quantity table, and store a retrieval table which stores a plurality of pairs each comprising a registered object identifier and a registered image identifier which is an identifier of an image including the object; 
and a processor coupled to the memory and configured to: 
acquire a pair comprising an acquired feature quantity and an acquired image identifier extracted from an object in a video, search, upon acquiring the pair comprising the acquired feature quantity and the acquired image identifier, the first feature quantity table for a registered feature quantity similar to the acquired feature quantity, without searching the second feature quantity table; 
2Appln. No.: 16/131,311 output a value corresponding to the searched registered feature quantity; 
when the registered feature quantity similar to the acquired feature quantity is not stored in the first feature quantity table, register a pair comprising the acquired feature quantity and a new object identifier into the first feature quantity table, and register the pair comprising the acquired image identifier and the new object identifier into the retrieval table; when the registered feature quantity similar to the acquired feature quantity is stored in the first feature quantity table, retrieve an object identifier associated with the similar registered feature quantity from the first feature quantity table, and store a pair comprising the retrieved object identifier and the acquired image identifier; 
move, when an amount of data held in the first quantity table becomes greater than or equal to a threshold, one or more pairs from the first feature quantity table to the second feature quantity table, hold a usage state of the identification information at the time of reference of the first feature quantity table or the retrieval table; and 
move data of the identification information not being used the most from the first feature quantity table to the second feature quantity table for saving based on the usage state by using the Least Recently Used method.

Claim 1: An information processing device comprising: a memory; and a processor coupled to the memory and configured to: 



acquire first dataset  comprising an acquired feature quantity of an object and an acquired image identifier which is an identifier of an image including the object, search, upon the acquired first dataset, a feature quantity table which stores second dataset a comprising a registered feature quantity and a corresponding registered object identifier, for a registered feature quantity similar to the acquired feature quantity; when the registered feature quantity similar to the acquired feature quantity is not stored in the feature quantity table, add dataset  comprising the acquired feature quantity and a new object identifier as new second dataset into the feature quantity table, and add dataset comprising the acquired image identifier and the new object identifier as new third dataset into a retrieval table which stores third dataset comprising an object identifier and an image identifier; and when the registered feature quantity similar to the acquired feature quantity is stored in the feature quantity table, retrieve the registered object identifier associated with the similar registered feature quantity from the feature quantity table, and add dataset  comprising the retrieved registered object identifier and the acquired image identifier as the new third dataset in the retrieval table, wherein the processor is configured not to add  the acquired feature quantity into the feature quantity table when the registered feature quantity similar to the acquired feature quantity is stored in the feature quantity table, and wherein the processor is further configured to search, upon the acquired first dataset, the feature quantity table for a registered feature quantity having a similarity with the acquired feature quantity that is greater than or equal to a first threshold, wherein the processor is further configured to search, upon receiving a target feature quantity, the feature quantity table for a registered feature quantity having a similarity with the received target feature quantity that is greater than or equal to a second threshold, and extract the registered object identifier associated with the registered feature quantity similar to the received target feature quantity from the feature quantity table, and wherein the second threshold is smaller than the first threshold.


It should be noted that the table above distinguishes the equivalent limitations as
recited in claim 1 of the instant application in comparison to the limitations recited
in claim 1 of the co-pending application 16/130061.
However, claim 1 of co-pending application 16/130061 fails to teach “a plurality of pairs moved from the first feature quantity table; hold a usage state of the identification information at the time of reference of the first feature quantity table or the retrieval table; move data of the identification information not being used the most from the first feature quantity table to the second feature quantity table for saving based on the usage state by using the Least Recently Used method.”
However, Flemming teaches a plurality of pairs moved from the first feature quantity table ([0037]; examiner’s note: data is moved from the first cache to a second cache);
hold a usage state of the identification information at the time of reference of the first feature quantity table or the retrieval table ([0037, The aging table is a "past usage" history of cache lines in the higher level cache]; [0040, past usage history of a cache line in the L2 cache to the time the cache line lives in the L3 cache]; [0047, 0051]; examiner’s note: the usage of data are stored); and 
move data of the identification information not being used the most from the first feature quantity table to the second feature quantity table for saving based on the usage state by using the Least Recently Used method ([0034, response to a least recently used algorithm in a cache controller wanting to move data, such as a cache line, from a cache to a storage location, such as a lower level cache or a main memory, the cache controller searches an aging table for an associated entry for the cache line]; [0050]; fig. 3, 4; examiner’s note: the LRU algorithm is used to move data from one cache to another cache).
It would have been obvious to one of ordinary skill in the art at the time of the
invention to modify co-pending application 16/130061’s invention which teaches registering image features to include Flemming which teaches which teaches moving data from one storage to another storage by LRU.  One would have been motivated to make this modification because it provides predictable results such as compare data with thresholds to move data in to an appropriate data store to find the data faster. 

The dependent claims depends from the independent claims and they are
likewise rejected.

Claim 4 is compared to claim 4 of co-pending application 16/130061.
Instant application
co-pending application 16/130061
Claim 4: An information processing method comprising: acquiring first dataset  comprising an acquired feature quantity of an object and an acquired image identifier which is an identifier of an image including the object, searching, upon the acquired first dataset, a feature quantity table which stores second dataset  comprising a registered feature quantity and a corresponding registered object identifier, for a registered feature quantity similar to the acquired feature quantity; when the registered feature quantity similar to the acquired feature quantity is not stored in the feature quantity table, adding dataset  comprising the acquired feature quantity and a new object identifier as new second dataset into the feature quantity table, and adding dataset  comprising the acquired image identifier and the new object identifier as new third data set into a retrieval table which stores third dataset comprising an object identifier and an image identifier; and when the registered feature quantity similar to the acquired feature quantity is stored in the feature quantity table, retrieving the registered object identifier associated with the similar registered feature quantity from the feature quantity table, and adding dataset  comprising the retrieved registered object identifier and the acquired image identifier as the new third dataset in the retrieval table, wherein the information processing method does not comprise adding  the acquired feature quantity into the feature quantity table when the registered feature quantity similar to the acquired feature quantity is stored in the feature quantity table, and 4 wherein the searching comprises searching, upon the acquired first dataset, the feature quantity table for a registered feature quantity having a similarity with the acquired feature quantity that is greater than or equal to a first threshold, wherein the information processing method further comprises searching, upon receiving a target feature quantity, the feature quantity table for a registered feature quantity having a similarity with the received target feature quantity that is greater than or equal to a second threshold, and extracting the registered object identifier associated with the registered feature quantity similar to the received target feature quantity from the feature quantity table, and wherein the second threshold is smaller than the first threshold.
Claim 4: An information processing method comprising: acquiring first dataset  comprising an acquired feature quantity of an object and an acquired image identifier which is an identifier of an image including the object, searching, upon the acquired first dataset, a feature quantity table which stores second dataset comprising a registered feature quantity and a corresponding registered object identifier, for a registered feature quantity similar to the acquired feature quantity; when the registered feature quantity similar to the acquired feature quantity is not stored in the feature quantity table, adding dataset  comprising the acquired feature quantity and a new object identifier as new second dataset into the feature quantity table, and adding dataset  comprising the acquired image identifier and the new object identifier as new third data set into a retrieval table which stores  third dataset comprising an object identifier and an image identifier; and when the registered feature quantity similar to the acquired feature quantity is stored in the feature quantity table, retrieving the registered object identifier associated with the similar registered feature quantity from the feature quantity table, and adding dataset  comprising the retrieved registered object identifier and the acquired image identifier as the new third dataset in the retrieval table, wherein the information processing method does not comprise adding  the acquired feature quantity into the feature quantity table when the registered feature quantity similar to the acquired feature quantity is stored in the feature quantity table, and 4Appln. No.: 16/130,061 wherein the searching comprises searching, upon the acquired first dataset, the feature quantity table for a registered feature quantity having a similarity with the acquired feature quantity that is greater than or equal to a first threshold, wherein the information processing method further comprises searching, upon receiving a target feature quantity, the feature quantity table for a registered feature quantity having a similarity with the received target feature quantity that is greater than or equal to a second threshold, and extracting the registered object identifier associated with the registered feature quantity similar to the received target feature quantity from the feature quantity table, and wherein the second threshold is smaller than the first threshold.


It should be noted that the table above distinguishes the equivalent limitations as
recited in claim 4 of the instant application in comparison to the limitations recited
in claim 4 of the co-pending application 16/130061.
However, claim 4 of co-pending application 16/130061 fails to teach “a plurality of pairs moved from the first feature quantity table; hold a usage state of the identification information at the time of reference of the first feature quantity table or the retrieval table; move data of the identification information not being used the most from the first feature quantity table to the second feature quantity table for saving based on the usage state by using the Least Recently Used method”; and “extracted from an object in a video of a surveillance camera.”
However, Flemming teaches a plurality of pairs moved from the first feature quantity table ([0037]; examiner’s note: data is moved from the first cache to a second cache);
hold a usage state of the identification information at the time of reference of the first feature quantity table or the retrieval table ([0037, The aging table is a "past usage" history of cache lines in the higher level cache]; [0040, past usage history of a cache line in the L2 cache to the time the cache line lives in the L3 cache]; [0047, 0051]; examiner’s note: the usage of data are stored); and 
move data of the identification information not being used the most from the first feature quantity table to the second feature quantity table for saving based on the usage state by using the Least Recently Used method ([0034, response to a least recently used algorithm in a cache controller wanting to move data, such as a cache line, from a cache to a storage location, such as a lower level cache or a main memory, the cache controller searches an aging table for an associated entry for the cache line]; [0050]; fig. 3, 4; examiner’s note: the LRU algorithm is used to move data from one cache to another cache).
It would have been obvious to one of ordinary skill in the art at the time of the
invention to modify co-pending application 16/130061’s invention which teaches registering image features to include Flemming which teaches which teaches moving data from one storage to another storage by LRU.  One would have been motivated to make this modification because it provides predictable results such as compare data with thresholds to move data in to an appropriate data store to find the data faster. 
Co-pending application 16/130061 and Flemming fails to teach “extracted from an object in a video of a surveillance camera.”
However, However, TSUKADA extracted from an object in a video of a surveillance camera ([0046-0049]; examiner’s note: the object is extracted from the video of a surveillance camera).
It would have been obvious to one of ordinary skill in the art at the time of the
invention to modify co-pending application 16/130061’s invention which teaches registering image features to include Flemming which teaches which teaches moving data from one storage to another storage by LRU to include TSUKADA which teaches surveillance camera.  One would have been motivated to make this modification because it provides predictable results to have a system which will store and move data from surveillance camera to store security data.
The dependent claims depends from the independent claims and they are
likewise rejected.

Claim 7 is compared to claim 7 of co-pending application 16/130,061.

Instant application
co-pending application 16/130,061.
Claim 7: A non-transitory computer-readable storage medium storing a program that executed by a computer including a processor coupled to a memory which stores a first feature quantity table, a second feature quantity table, and a retrieval table, the program causes a computer to perform: ridiculing storing a plurality of pairs each comprising a registered feature quantity of an object and a registered object identifier which is an identifier of the object in the first feature quantity table; 6 a plurality of pairs moved from the first feature quantity table in the second feature quantity table; storing a retrieval table which stores a plurality of pairs each comprising a registered object identifier and a registered image identifier which is an identifier of an image including the object in retrieval table; acquiring a pair comprising the acquired feature quantity and the acquired image identifier extracted from an object in a video of a surveillance camera searching, upon acquiring the pair comprising the acquired feature quantity and the acquired image identifier, the first feature quantity table for a registered feature quantity similar to the acquired feature quantity, without searching the second feature quantity table; outputting a value corresponding to the searched registered feature quantity; when the registered feature quantity similar to the acquired feature quantity is not stored in the first feature quantity table, registering a pair comprising the acquired feature quantity and a new object identifier into the first feature quantity table, and registering the pair comprising the acquired image identifier and the new object identifier into the retrieval table; when the registered feature quantity similar to the acquired feature quantity is stored in the first feature quantity table, retrieving an object identifier associated with the similar registered feature quantity from the first feature quantity table, and storing a pair comprising the retrieved object identifier and the acquired image identifier; 
Claim 7: A non-transitory computer-readable storage medium storing a program that causes a computer to perform: acquiring first dataset comprising an acquired feature quantity of an object and an acquired image identifier which is an identifier of an image including the object,  searching upon the acquired first dataset, a feature quantity table which stores second 5 dataset  comprising a registered feature quantity and a corresponding registered object identifier, for a registered feature quantity similar to the acquired feature quantity; when the registered feature quantity similar to the acquired feature quantity is not stored in the feature quantity table, adding dataset comprising the acquired feature quantity and a new object identifier as new second dataset into the feature quantity table, and adding dataset  comprising the acquired image identifier and the new object identifier as new third dataset into a retrieval table which stores third dataset comprising a an object identifier and an image identifier; and when the registered feature quantity similar to the acquired feature quantity is stored in the feature quantity table, retrieving the registered object identifier associated with the similar registered feature quantity from the feature quantity table, and adding dataset  comprising the retrieved registered object identifier and the acquired image identifier as the new third dataset in the retrieval table, wherein the program does not cause the computer to perform 


It should be noted that the table above distinguishes the equivalent limitations as
recited in claim 7 of the instant application in comparison to the limitations recited
in claim 7 of the co-pending application 16/130061.
However, claim 7 of co-pending application 16/130061 fails to teach “a plurality of pairs moved from the first feature quantity table; hold a usage state of the identification information at the time of reference of the first feature quantity table or the retrieval table; move data of the identification information not being used the most from the first feature quantity table to the second feature quantity table for saving based on the usage state by using the Least Recently Used method”; and “extracted from an object in a video of a surveillance camera.”
However, Flemming teaches a plurality of pairs moved from the first feature quantity table ([0037]; examiner’s note: data is moved from the first cache to a second cache);
hold a usage state of the identification information at the time of reference of the first feature quantity table or the retrieval table ([0037, The aging table is a "past usage" history of cache lines in the higher level cache]; [0040, past usage history of a cache line in the L2 cache to the time the cache line lives in the L3 cache]; [0047, 0051]; examiner’s note: the usage of data are stored); and 
move data of the identification information not being used the most from the first feature quantity table to the second feature quantity table for saving based on the usage state by using the Least Recently Used method ([0034, response to a least recently used algorithm in a cache controller wanting to move data, such as a cache line, from a cache to a storage location, such as a lower level cache or a main memory, the cache controller searches an aging table for an associated entry for the cache line]; [0050]; fig. 3, 4; examiner’s note: the LRU algorithm is used to move data from one cache to another cache).
It would have been obvious to one of ordinary skill in the art at the time of the
invention to modify co-pending application 16/130061’s invention which teaches registering image features to include Flemming which teaches which teaches moving data from one storage to another storage by LRU.  One would have been motivated to make this modification because it provides predictable results such as compare data with thresholds to move data in to an appropriate data store to find the data faster. 
Co-pending application 16/130061 and Flemming fails to teach “extracted from an object in a video of a surveillance camera.”
However, However, TSUKADA extracted from an object in a video of a surveillance camera ([0046-0049]; examiner’s note: the object is extracted from the video of a surveillance camera).
It would have been obvious to one of ordinary skill in the art at the time of the
invention to modify co-pending application 16/130061’s invention which teaches registering image features to include Flemming which teaches which teaches moving data from one storage to another storage by LRU to include TSUKADA which teaches surveillance camera.  One would have been motivated to make this modification because it provides predictable results to have a system which will store and move data from surveillance camera to store security data.
The dependent claims depends from the independent claims and they are
likewise rejected.

Claim 1 of instant application is compared to claim 1 of co-pending application 16/130109.

Instant application
co-pending application 16/130109.
Claim 1: An information processing device comprising: a memory configured to: store first feature quantity table which stores a plurality of pairs each comprising a registered feature quantity of an object and a registered object identifier which is an identifier of the object; 
store a second feature quantity table which stores a plurality of pairs moved from the first feature quantity table, and store a retrieval table which stores a plurality of pairs each comprising a registered object identifier and a registered image identifier which is an identifier of an image including the object; 
and a processor coupled to the memory and configured to: 
acquire a pair comprising an acquired feature quantity and an acquired image identifier extracted from an object in a video, search, upon acquiring the pair comprising the acquired feature quantity and the acquired image identifier, the first feature quantity table for a registered feature quantity similar to the acquired feature quantity, without searching the second feature quantity table; 
2Appln. No.: 16/131,311 output a value corresponding to the searched registered feature quantity; 
when the registered feature quantity similar to the acquired feature quantity is not stored in the first feature quantity table, register a pair comprising the acquired feature quantity and a new object identifier into the first feature quantity table, and register the pair comprising the acquired image identifier and the new object identifier into the retrieval table; when the registered feature quantity similar to the acquired feature quantity is stored in the first feature quantity table, retrieve an object identifier associated with the similar registered feature quantity from the first feature quantity table, and store a pair comprising the retrieved object identifier and the acquired image identifier; 
move, when an amount of data held in the first quantity table becomes greater than or equal to a threshold, one or more pairs from the first feature quantity table to the second feature quantity table, hold a usage state of the identification information at the time of reference of the first feature quantity table or the retrieval table; and 
move data of the identification information not being used the most from the first feature quantity table to the second feature quantity table for saving based on the usage state by using the Least Recently Used method.

Claim 1: An information processing device comprising: a memory; and a processor coupled to the memory and configured to: acquire a pair comprising an acquired feature quantity of an object and an acquired image identifier which is an identifier of an image including the object, search, upon acquiring the pair of the acquired feature quantity and the acquired image identifier, a feature quantity table which stores a plurality of pairs, each comprising a registered feature quantity and a corresponding registered object identifier, for a registered feature quantity similar to the acquired feature quantity; when the registered feature quantity similar to the acquired feature quantity is not stored in the feature quantity table, store a pair comprising the acquired feature quantity and a new object identifier into the feature quantity table, and store the acquired feature quantity, the acquired image identifier and the new object identifier in association with each other into a retrieval table which stores a plurality of pairs of an object identifier and an image identifier; when the registered feature quantity similar to the acquired feature quantity is stored in the feature quantity table, retrieve the registered object identifier associated with the similar registered feature quantity from the feature quantity table, and store Appln. No.: 16/130,109 acquired feature quantity, the retrieved registered object identifier and the acquired image identifier in association with each other into the retrieval table; search, upon receiving a target feature quantity, the feature quantity table for a registered feature quantity similar to the received target feature quantity, and extract a registered object identifier associated with the registered feature quantity similar to the received target quantity from the feature quantity table; 


It should be noted that the table above distinguishes the equivalent limitations as
recited in claim 1 of the instant application in comparison to the limitations recited
in claim 1 of the co-pending application 16/130,109.
However, claim 1 of co-pending application 16/130,109 fails to teach “a plurality of pairs moved from the first feature quantity table; hold a usage state of the identification information at the time of reference of the first feature quantity table or the retrieval table; move data of the identification information not being used the most from the first feature quantity table to the second feature quantity table for saving based on the usage state by using the Least Recently Used method.”
However, Flemming teaches a plurality of pairs moved from the first feature quantity table ([0037]; examiner’s note: data is moved from the first cache to a second cache);
hold a usage state of the identification information at the time of reference of the first feature quantity table or the retrieval table ([0037, The aging table is a "past usage" history of cache lines in the higher level cache]; [0040, past usage history of a cache line in the L2 cache to the time the cache line lives in the L3 cache]; [0047, 0051]; examiner’s note: the usage of data are stored); and 
move data of the identification information not being used the most from the first feature quantity table to the second feature quantity table for saving based on the usage state by using the Least Recently Used method ([0034, response to a least recently used algorithm in a cache controller wanting to move data, such as a cache line, from a cache to a storage location, such as a lower level cache or a main memory, the cache controller searches an aging table for an associated entry for the cache line]; [0050]; fig. 3, 4; examiner’s note: the LRU algorithm is used to move data from one cache to another cache).
It would have been obvious to one of ordinary skill in the art at the time of the
invention to modify co-pending application 16/130,109’s invention which teaches registering image features to include Flemming which teaches which teaches moving data from one storage to another storage by LRU.  One would have been motivated to make this modification because it provides predictable results such as compare data with thresholds to move data in to an appropriate data store to find the data faster. 

The dependent claims depends from the independent claims and they are
likewise rejected.

Claim 4 is compared to claim 4 of co-pending application 16/130,109.
Instant application
co-pending application 16/130,109
Claim 4: An information processing method comprising: acquiring first dataset  comprising an acquired feature quantity of an object and an acquired image identifier which is an identifier of an image including the object, searching, upon the acquired first dataset, a feature quantity table which stores second dataset  comprising a registered feature quantity and a corresponding registered object identifier, for a registered feature quantity similar to the acquired feature quantity; when the registered feature quantity similar to the acquired feature quantity is not stored in the feature quantity table, adding dataset  comprising the acquired feature quantity and a new object identifier as new second dataset into the feature quantity table, and adding dataset  comprising the acquired image identifier and the new object identifier as new third data set into a retrieval table which stores third dataset comprising an object identifier and an image identifier; and when the registered feature quantity similar to the acquired feature quantity is stored in the feature quantity table, retrieving the registered object identifier associated with the similar registered feature quantity from the feature quantity table, and adding dataset  comprising the retrieved registered object identifier and the acquired image identifier as the new third dataset in the retrieval table, wherein the information processing method does not comprise adding  the acquired feature quantity into the feature quantity table when the registered feature quantity similar to the acquired feature quantity is stored in the feature quantity table, and 4 wherein the searching comprises searching, upon the acquired first dataset, the feature quantity table for a registered feature quantity having a similarity with the acquired feature quantity that is greater than or equal to a first threshold, wherein the information processing method further comprises searching, upon receiving a target feature quantity, the feature quantity table for a registered feature quantity having a similarity with the received target feature quantity that is greater than or equal to a second threshold, and extracting the registered object identifier associated with the registered feature quantity similar to the received target feature quantity from the feature quantity table, and wherein the second threshold is smaller than the first threshold.
Claim 4: An information processing method comprising: acquiring a pair comprising an acquired feature quantity of an object and an acquired image identifier which is an identifier of an image including the object, acquired feature quantity and the acquired image identifier, a feature quantity table which stores a plurality of pairs, each comprising a registered feature quantity and a corresponding registered object identifier, for a registered feature quantity similar to the acquired feature quantity; when the registered feature quantity similar to the acquired feature quantity is not stored in the feature quantity table, storing a pair comprising the acquired feature quantity and a new object identifier into the feature quantity table, and storing the acquired feature quantity, the acquired image identifier and the new object identifier in association with each other into a retrieval table which stores a plurality of pairs of an object identifier and an image identifier; 4 Appln. No.: 16/130,109 when the registered feature quantity similar to the acquired feature quantity is stored in the feature quantity table, retrieving the registered object identifier associated with the similar registered feature quantity from the feature quantity table, and storing the acquired feature quantity, the retrieved registered object identifier and the acquired image identifier in association with each other into the retrieval table; searching, upon receiving a target feature quantity, the feature quantity table for a registered feature quantity similar to the received target feature quantity, and extracting a registered object identifier associated with the registered feature quantity similar to the received target quantity from the feature quantity table; and searching the retrieval table for the extracted registered object identifier; when a plurality of the feature quantity is associated with a same identifier as the extracted registered object identifier is not found in the retrieval table, outputting the image identifier that specifies the appearing location of the image and is associated with the extracted registered object identifier; and when the plurality of the feature quantity is associated with the same identifier is found in the retrieval table, outputting the image identifier, out of the found plurality of the feature quantity, that is associated with the feature quantity having a similarity with the received target feature quantity that is greater than or equal to a predetermined threshold.


It should be noted that the table above distinguishes the equivalent limitations are recited in claim 4 of the instant application in comparison to the limitations recited in claim 4 of the co-pending application 16/130, 109.
However, claim 4 of co-pending application 16/130, 109 fails to teach “a plurality of pairs moved from the first feature quantity table; hold a usage state of the identification information at the time of reference of the first feature quantity table or the retrieval table; move data of the identification information not being used the most from the first feature quantity table to the second feature quantity table for saving based on the usage state by using the Least Recently Used method”; and “extracted from an object in a video of a surveillance camera.”
However, Flemming teaches a plurality of pairs moved from the first feature quantity table ([0037]; examiner’s note: data is moved from the first cache to a second cache);
hold a usage state of the identification information at the time of reference of the first feature quantity table or the retrieval table ([0037, The aging table is a "past usage" history of cache lines in the higher level cache]; [0040, past usage history of a cache line in the L2 cache to the time the cache line lives in the L3 cache]; [0047, 0051]; examiner’s note: the usage of data are stored); and 
move data of the identification information not being used the most from the first feature quantity table to the second feature quantity table for saving based on the usage state by using the Least Recently Used method ([0034, response to a least recently used algorithm in a cache controller wanting to move data, such as a cache line, from a cache to a storage location, such as a lower level cache or a main memory, the cache controller searches an aging table for an associated entry for the cache line]; [0050]; fig. 3, 4; examiner’s note: the LRU algorithm is used to move data from one cache to another cache).
It would have been obvious to one of ordinary skill in the art at the time of the
invention to modify co-pending application 16/130,109’s invention which teaches registering image features to include Flemming which teaches which teaches moving data from one storage to another storage by LRU.  One would have been motivated to make this modification because it provides predictable results such as compare data with thresholds to move data in to an appropriate data store to find the data faster. 
Co-pending application 16/130, 109 and Flemming fails to teach “extracted from an object in a video of a surveillance camera.”
However, However, TSUKADA extracted from an object in a video of a surveillance camera ([0046-0049]; examiner’s note: the object is extracted from the video of a surveillance camera).
It would have been obvious to one of ordinary skill in the art at the time of the
invention to modify co-pending application 16/130, 109’s invention which teaches registering image features to include Flemming which teaches which teaches moving data from one storage to another storage by LRU to include TSUKADA which teaches surveillance camera.  One would have been motivated to make this modification because it provides predictable results to have a system which will store and move data from surveillance camera to store security data.
The dependent claims depends from the independent claims and they are
likewise rejected.

Claim 7 is compared to claim 7 of co-pending application 16/130,109.
Instant application 
co-pending application 16/130,109
Claim 7: A non-transitory computer-readable storage medium storing a program that executed by a computer including a processor coupled to a memory which stores a first feature quantity table, a second feature quantity table, and a retrieval table, the program causes a computer to perform: ridiculing storing a plurality of pairs each comprising a registered feature quantity of an object and a registered object identifier which is an identifier of the object in the first feature quantity table; 6 a plurality of pairs moved from the first feature quantity table in the second feature quantity table; storing a retrieval table which stores a plurality of pairs each comprising a registered object identifier and a registered image identifier which is an identifier of an image including the object in retrieval table; acquiring a pair comprising the acquired feature quantity and the acquired image identifier extracted from an object in a video of a surveillance camera searching, upon acquiring the pair comprising the acquired feature quantity and the acquired image identifier, the first feature quantity table for a registered feature quantity similar to the acquired feature quantity, without searching the second feature quantity table; outputting a value corresponding to the searched registered feature quantity; when the registered feature quantity similar to the acquired feature quantity is not stored in the first feature quantity table, registering a pair comprising the acquired feature quantity and a new object identifier into the first feature quantity table, and registering the pair comprising the acquired image identifier and the new object identifier into the retrieval table; when the registered feature quantity similar to the acquired feature quantity is stored in the first feature quantity table, retrieving an object identifier associated with the similar registered feature quantity from the first feature quantity table, and storing a pair comprising the retrieved object identifier and the acquired image identifier; 
Claim 7: A non-transitory computer-readable storage medium storing a program that causes a computer to perform: acquiring a pair comprising an acquired feature quantity of an object and an acquired image identifier which is an identifier of an image including the object, acquired feature quantity and the acquired image identifier, a feature quantity table which stores a plurality of pairs, each comprising a registered feature quantity and a corresponding registered object identifier for a registered feature quantity similar to the acquired feature quantity; when the registered feature quantity similar to the acquired feature quantity is not stored in the feature quantity table, storing a pair comprising the acquired feature quantity and a new object identifier into the feature quantity table, and storing the acquired feature quantity,  Appln. No.: 16/130,109  the acquired image identifier and the new object identifier in association with each other into a retrieval table which stores a plurality of pairs of an object identifier and an image identifier; when the registered feature quantity similar to the acquired feature quantity is stored in the feature quantity table, retrieving the registered object identifier associated with the similar registered feature quantity from the feature quantity table, and storing the acquired feature quantity, the retrieved registered object identifier and the acquired image identifier in association with each other into the retrieval table; searching, upon receiving a target feature quantity, the feature quantity table for a registered feature quantity similar to the received target feature quantity, and extracting a registered object identifier associated with the registered feature quantity similar to the received target quantity from the feature quantity table; and searching the retrieval table for the extracted registered object identifier; when a plurality of the feature quantity is associated with a same identifier as the extracted registered object identifier is not found in the retrieval table, outputting the image identifier that specifies the appearing location of the image and is associated with the extracted registered object identifier; and when the plurality of the feature quantity is associated with the same identifier is found in the retrieval table, outputting the image identifier, out of the found plurality of the feature quantity, that is associated with the feature quantity having a similarity with the received target feature quantity that is greater than or equal to a predetermined threshold.


It should be noted that the table above distinguishes the equivalent limitations are recited in claim 7 of the instant application in comparison to the limitations recited in claim 7 of the co-pending application 16/130, 109.
However, claim 7 of co-pending application 16/130, 109 fails to teach “a plurality of pairs moved from the first feature quantity table; hold a usage state of the identification information at the time of reference of the first feature quantity table or the retrieval table; move data of the identification information not being used the most from the first feature quantity table to the second feature quantity table for saving based on the usage state by using the Least Recently Used method”; and “extracted from an object in a video of a surveillance camera.”
However, Flemming teaches a plurality of pairs moved from the first feature quantity table ([0037]; examiner’s note: data is moved from the first cache to a second cache);
hold a usage state of the identification information at the time of reference of the first feature quantity table or the retrieval table ([0037, The aging table is a "past usage" history of cache lines in the higher level cache]; [0040, past usage history of a cache line in the L2 cache to the time the cache line lives in the L3 cache]; [0047, 0051]; examiner’s note: the usage of data are stored); and 
move data of the identification information not being used the most from the first feature quantity table to the second feature quantity table for saving based on the usage state by using the Least Recently Used method ([0034, response to a least recently used algorithm in a cache controller wanting to move data, such as a cache line, from a cache to a storage location, such as a lower level cache or a main memory, the cache controller searches an aging table for an associated entry for the cache line]; [0050]; fig. 3, 4; examiner’s note: the LRU algorithm is used to move data from one cache to another cache).
It would have been obvious to one of ordinary skill in the art at the time of the
invention to modify co-pending application 16/130,109’s invention which teaches registering image features to include Flemming which teaches which teaches moving data from one storage to another storage by LRU.  One would have been motivated to make this modification because it provides predictable results such as compare data with thresholds to move data in to an appropriate data store to find the data faster. 
Co-pending application 16/130, 109 and Flemming fails to teach “extracted from an object in a video of a surveillance camera.”
However, However, TSUKADA extracted from an object in a video of a surveillance camera ([0046-0049]; examiner’s note: the object is extracted from the video of a surveillance camera).
It would have been obvious to one of ordinary skill in the art at the time of the
invention to modify co-pending application 16/130, 109’s invention which teaches registering image features to include Flemming which teaches which teaches moving data from one storage to another storage by LRU to include TSUKADA which teaches surveillance camera.  One would have been motivated to make this modification because it provides predictable results to have a system which will store and move data from surveillance camera to store security data.
The dependent claims depends from the independent claims and they are
likewise rejected.

Claim 1 of instant application is compared with claims 1, 4 of Patent 10,140354.
Instant application
Patent 10,140354.
Claim 1: An information processing device comprising: a memory configured to: store first feature quantity table which stores a plurality of pairs each comprising a registered feature quantity of an object and a registered object identifier which is an identifier of the object; 
store a second feature quantity table which stores a plurality of pairs moved from the first feature quantity table, and store a retrieval table which stores a plurality of pairs each comprising a registered object identifier and a registered image identifier which is an identifier of an image including the object; 
and a processor coupled to the memory and configured to: 
acquire a pair comprising an acquired feature quantity and an acquired image identifier extracted from an object in a video, search, upon acquiring the pair comprising the acquired feature quantity and the acquired image identifier, the first feature quantity table for a registered feature quantity similar to the acquired feature quantity, without searching the second feature quantity table; 
2Appln. No.: 16/131,311 output a value corresponding to the searched registered feature quantity; 
when the registered feature quantity similar to the acquired feature quantity is not stored in the first feature quantity table, register a pair comprising the acquired feature quantity and a new object identifier into the first feature quantity table, and register the pair comprising the acquired image identifier and the new object identifier into the retrieval table; when the registered feature quantity similar to the acquired feature quantity is stored in the first feature quantity table, retrieve an object identifier associated with the similar registered feature quantity from the first feature quantity table, and store a pair comprising the retrieved object identifier and the acquired image identifier; 
move, when an amount of data held in the first quantity table becomes greater than or equal to a threshold, one or more pairs from the first feature quantity table to the second feature quantity table, hold a usage state of the identification information at the time of reference of the first feature quantity table or the retrieval table; and 
move data of the identification information not being used the most from the first feature quantity table to the second feature quantity table for saving based on the usage state by using the Least Recently Used method.

Claim 4: a table updating unit configured to hold a usage state of the identification information at time of referencing the feature quantity table or the retrieval table, and move data of the identification information which is not used the most from the feature quantity table for update to the feature quantity table for saving based on the usage state using an LRU (Least Recently Used) method
Claim 1: An information processing device comprising: a memory; and a CPU configured to execute: a feature quantity obtaining unit configured to obtain a feature quantity of an object to be extracted, which is extracted from a retrieval target, and specific information that is to be specified an appearing location of the feature quantity in the retrieval target; a feature quantity holding unit configured to, when storing the feature quantity in a feature quantity table which holds the feature quantity obtained by the feature quantity obtaining unit with identification information added thereto, reference the feature quantity table, add new identification information to the feature quantity and hold the feature quantity in the feature quantity table when a similar feature quantity in which a similarity with the feature quantity is greater than or equal to a first similarity is not held in the feature quantity table, and output identification information which is the same as the similar feature quantity as identification information of the feature quantity when the similar feature quantity is held in the feature quantity table; a retrieval table holding unit configured to hold the specific information obtained by the feature quantity obtaining unit as a retrieval table in association with the identification information added by or the identification information outputted by the feature quantity holding unit for the feature quantity; a first retrieving unit configured to receive a target feature quantity of an object to be specified, reference the feature quantity table, retrieve a feature quantity in which a similarity with the target feature quantity is greater than or equal to the first similarity in the feature quantity table, and obtain identification information corresponding to the found feature quantity from the feature quantity table; and a second retrieving unit configured to reference the retrieval table, retrieve the identification information obtained by the first retrieving unit in the retrieval table, and obtain specific information corresponding to the found identification information from the retrieval table, wherein the retrieval table holding unit further holds the feature quantity obtained by the feature quantity obtaining unit in the retrieval table in association with the identification information, in addition to the specific information; and when the first retrieving unit receives the target feature quantity of the object to be specified, the first retrieving unit references the feature quantity table, retrieves a feature quantity in which a similarity with the received target feature quantity is greater than or equal to a second similarity which is lower than the first similarity in the feature quantity table, and obtains identification information corresponding to the found feature quantity from the feature quantity table, the second retrieving unit references the retrieval table, retrieves the identification information obtained by the first retrieving unit in the retrieval table, and obtains a feature quantity corresponding to the found identification information from the retrieval table, and when the feature quantity is found in plurals by the second retrieving unit, the second retrieving unit computes a similarity with the target feature quantity for each of the plurality of found feature quantities, and obtains the specific information correlated with the feature quantity in which the computed similarity is greater than or equal to the first similarity from the retrieval table.


The dependent claims are dependent upon the independent claim and they are likewise rejected. 

Claim 4 of instant application is compared with claims 6, 4, 7 of Patent 10,140354.

Instant application
Patent 10,140354.
Claim 4: An information processing method comprising: acquiring first dataset  comprising an acquired feature quantity of an object and an acquired image identifier which is an identifier of an image including the object, searching, upon the acquired first dataset, a feature quantity table which stores second dataset  comprising a registered feature quantity and a corresponding registered object identifier, for a registered feature quantity similar to the acquired feature quantity; when the registered feature quantity similar to the acquired feature quantity is not stored in the feature quantity table, adding dataset  comprising the acquired feature quantity and a new object identifier as new second dataset into the feature quantity table, and adding dataset  comprising the acquired image identifier and the new object identifier as new third data set into a retrieval table which stores third dataset comprising an object identifier and an image identifier; and when the registered feature quantity similar to the acquired feature quantity is stored in the feature quantity table, retrieving the registered object identifier associated with the similar registered feature quantity from the feature quantity table, and adding dataset  comprising the retrieved registered object identifier and the acquired image identifier as the new third dataset in the retrieval table, wherein the information processing method does not comprise adding  the acquired feature quantity into the feature quantity table when the registered feature quantity similar to the acquired feature quantity is stored in the feature quantity table, and 4 wherein the searching comprises searching, upon the acquired first dataset, the feature quantity table for a registered feature quantity having a similarity with the acquired feature quantity that is greater than or equal to a first threshold, wherein the information processing method further comprises searching, upon receiving a target feature quantity, the feature quantity table for a registered feature quantity having a similarity with the received target feature quantity that is greater than or equal to a second threshold, and extracting the registered object identifier associated with the registered feature quantity similar to the received target feature quantity from the feature quantity table, and wherein the second threshold is smaller than the first threshold.

Claim 4: a table updating unit configured to hold a usage state of the identification information at time of referencing the feature quantity table or the retrieval table, and move data of the identification information which is not used the most from the feature quantity table for update to the feature quantity table for saving based on the usage state using an LRU (Least Recently Used) method.

Claim 5: wherein the information processing device a video surveillance device.
Claim 6: A data processing method of using an information processing device, comprising: obtaining a feature quantity of an object to be extracted, which is extracted from a retrieval target, and specific information that is to be specified an appearing location of the feature quantity in the retrieval target; when storing the feature quantity in a feature quantity table which holds the obtained feature quantity with identification information added thereto, referencing the feature quantity table, adding new identification information to the feature quantity and holds holding the feature quantity in the feature quantity table when a similar feature quantity in which a similarity with the feature quantity is greater than or equal to a threshold is not held in the feature quantity table, and outputting identification information which is the same as the similar feature quantity as identification information of the feature quantity when the similar feature quantity is held in the feature quantity table; holding the obtained specific information as a retrieval table in association with the identification information added or outputted for the feature quantity; receiving a target feature quantity of an object to be specified, referencing the feature quantity table, retrieving a feature quantity in which a similarity with the target feature quantity is greater than or equal to the threshold in the feature quantity table, and obtaining identification information corresponding to the found feature quantity from the feature quantity table; and referencing the retrieval table, retrieving the obtained identification information in the retrieval table, and obtaining specific information corresponding to the found identification information from the retrieval table, wherein the holding the obtained specific information as the retrieval table in association with the identification information added or outputted for the feature quantity comprises: holding the obtained feature quantity in the retrieval table in association with the identification information, in addition to the specific information; and when the target feature quantity of the object to be specified is received, performing a first retrieval operation comprising: referencing the feature quantity table, retrieving a feature quantity in which a similarity with the received target feature quantity is greater than or equal to a second similarity which is lower than the first similarity in the feature quantity table, and obtaining identification information corresponding to the found feature quantity from the feature quantity table, performing a second retrieval operation comprising: referencing the retrieval table, retrieving the obtained identification information in the retrieval table, and obtaining a feature quantity corresponding to the found identification information from the retrieval table, and when the feature quantity is found in plurals by the second retrieving operation, computing a similarity with the target feature quantity for each of the plurality of found feature quantities, and obtaining the specific information correlated with the feature quantity in which the computed similarity is greater than or equal to the first similarity from the retrieval table.


The dependent claims depends from the independent claims and they are
likewise rejected.


Claim 7 of instant application is compared with claims 8, 4, 9 of Patent 10,140354.

Instant application
Patent 10,140354.
Claim 7: A non-transitory computer-readable storage medium storing a program that executed by a computer including a processor coupled to a memory which stores a first feature quantity table, a second feature quantity table, and a retrieval table, the program causes a computer to perform: ridiculing storing a plurality of pairs each comprising a registered feature quantity of an object and a registered object identifier which is an identifier of the object in the first feature quantity table; 6 a plurality of pairs moved from the first feature quantity table in the second feature quantity table; storing a retrieval table which stores a plurality of pairs each comprising a registered object identifier and a registered image identifier which is an identifier of an image including the object in retrieval table; acquiring a pair comprising the acquired feature quantity and the acquired image identifier extracted from an object in a video of a surveillance camera searching, upon acquiring the pair comprising the acquired feature quantity and the acquired image identifier, the first feature quantity table for a registered feature quantity similar to the acquired feature quantity, without searching the second feature quantity table; outputting a value corresponding to the searched registered feature quantity; when the registered feature quantity similar to the acquired feature quantity is not stored in the first feature quantity table, registering a pair comprising the acquired feature quantity and a new object identifier into the first feature quantity table, and registering the pair comprising the acquired image identifier and the new object identifier into the retrieval table; when the registered feature quantity similar to the acquired feature quantity is stored in the first feature quantity table, retrieving an object identifier associated with the similar registered feature quantity from the first feature quantity table, and storing a pair comprising the retrieved object identifier and the acquired image identifier; 

Claim 4: a table updating unit configured to hold a usage state of the identification information at time of referencing the feature quantity table or the retrieval table, and move data of the identification information which is not used the most from the feature quantity table for update to the feature quantity table for saving based on the usage state using an LRU (Least Recently Used) method.

Claim 9: wherein the data processing method is performed by a video surveillance device.
Claim 8: A non-transitory computer-readable recording medium storing a program for causing a computer to execute procedures of a data processing method, comprising: obtaining a feature quantity of an object to be extracted, which is extracted from a retrieval target, and specific information that is to be specified an appearing location of the feature quantity in the retrieval target; when storing the feature quantity in a feature quantity table which holds the obtained feature quantity with identification information added thereto, referencing the feature quantity table, adding new identification information to the feature quantity and holding the feature quantity in the feature quantity table when a similar feature quantity, in which a similarity with the feature quantity is greater than or equal to a threshold, is not held in the feature quantity table, and outputting identification information which is the same as the similar feature quantity as identification information of the feature quantity when the similar feature quantity is held in the feature quantity table; holding the obtained specific information as a retrieval table in association with the identification information added or outputted for the feature quantity; receiving a target feature quantity of an object of to be specified, referencing the feature quantity table, retrieving a feature quantity in which a similarity with the target feature quantity is greater than or equal to the threshold in the feature quantity table, and obtaining identification information corresponding to the found feature quantity from the feature quantity table; and referencing the retrieval table, retrieving the obtained identification information in the retrieval table, and obtaining specific information corresponding to the found identification information from the retrieval table wherein the holding the obtained specific information as the retrieval table in association with the identification information added or outputted for the feature quantity comprises: holding the obtained feature quantity in the retrieval table in association with the identification information, in addition to the specific information; and when the target feature quantity of the object to be specified is received, performing a first retrieval operation comprising: referencing the feature quantity table, retrieving a feature quantity in which a similarity with the received target feature quantity is greater than or equal to a second similarity which is lower than the first similarity in the feature quantity table, and obtaining identification information corresponding to the found feature quantity from the feature quantity table, performing a second retrieval operation comprising: referencing the retrieval table, retrieving the obtained identification information in the retrieval table, and obtaining a feature quantity corresponding to the found identification information from the retrieval table, and when the feature quantity is found in plurals by the second retrieving operation, computing a similarity with the target feature quantity for each of the plurality of found feature quantities, and obtaining the specific information correlated with the feature quantity in which the computed similarity is greater than or equal to the first similarity from the retrieval table


The dependent claims depends from the independent claims and they are
likewise rejected.

Claim Rejections - 35 USC § 103

Claim Rejections - 35 USC §103 The following is a quotation of pre-AIA  35 

U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this 

Office action: 

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

Claims 1,2, 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maeda (US 2012/0002881) and in view of Patel et al. (US 2008/0088698) and in view of Iwasaki (US 2007/0065045) and in view of Flemming et al. (US 2009/0024800).

With respect to claim 1, Maeda teaches an information processing device comprising: 
a memory configured to: ([0066,The image storage unit 202 may be realized as memory); 
store a first feature quantity table which stores a plurality of pairs each comprising a registered feature quantity of an object and a registered object identifier which is an identifier of the object (fig. 6, [0070]; examiner’s note: the table stores the object identifier and the feature amount); 
store a second feature quantity table which stores a plurality of pairs, 
and (fig. 12; [0132]; examiner’s note: the object ID and the feature amount); 
store storing a retrieval table which stores a plurality of pairs each comprising a registered object identifier and a registered image identifier which is an identifier of an image including the object (fig. 5; [0091,0175]; examiner’s note: the object ID and the image ID); 
and a processor coupled to the memory and configured to (fig. 1): 
acquire a pair comprising an acquired feature quantity and an acquired image identifier ([fig. 18; [0176]; examiner’s note: the plurality of images are acquired and given an image ID), search, upon acquiring the pair comprising the acquired feature quantity and the acquired image identifier (fig. 18; [0056, 0057]; examiner’s note: the acquired images are compared to the already existing images in the database), 
the first feature quantity table for a registered feature quantity similar to the acquired feature quantity (0064, 0075; examiner’s note: the acquired image is compared with the stored images to find similarities);
when the registered feature quantity similar to the acquired feature quantity is stored in the first feature quantity table (fig. 11-14; 0114; examiner’s note: the database storing the information), retrieve an object identifier associated with the similar registered feature quantity from the first feature quantity table (0141; 0146; examiner’s note: similarities are calculated and image is stored in the table), and store a pair comprising the retrieved object identifier and the acquired image identifier (0175; examiner’s note: each image ID and object ID is stored in the table as shown in fig. 5); and output a value corresponding to the searched registered feature quantity ([0236, the user can more easily search an enormous number of images to find images in which such a person appears by searching through higher-ranked images, i.e., images having a high priority]; fig. 18; examiner’s note: the search values are displayed).
 Maeda does not explicitly teach moved from first feature quantity table; extract from an object in a video; when the registered feature quantity similar to the acquired feature quantity is not stored in the first feature quantity table, register a pair comprising the acquired feature quantity and a new object identifier into the first feature quantity table, and register the pair comprising the acquired image identifier and the new object identifier into the retrieval table; while not searching the second feature quantity table; move, when an amount of data held in the first quantity table becomes greater than or equal to a threshold, one or more pairs from the first feature quantity table to the second feature quantity table; hold a usage state of the identification information at the time of reference of the first feature quantity table or the retrieval table; and 
move data of the identification information not being used the most from the first feature quantity table to the second feature quantity table for saving based on the usage state by using the Least Recently Used method.
However, Patel teaches when the registered feature quantity similar to the acquired feature quantity is not stored in the first feature quantity table (fig. 4, element 47; examiner’s note: the system checks that if the image is stored in the database or not; Maeda teaches the feature quantity table which stored the feature quantity in table 5), register a pair comprising the acquired feature quantity and a new object identifier into the first feature quantity table (fig. 4; 0032; 0034; examiner’s note: the new image is stored in the database with identifications and other relevant identification, the identification is the new object identifier; feature quantity is taught by Maeda, fig. 5), and 
register the pair comprising the acquired image identifier and the new object identifier into the retrieval table (fig. 4; 0033; 0034; examiner’s note: the database stores all the new information such as a the new image and the image identification and other relevant identification and the database can be queried to retrieve information); 
extracted from an object in a video ([0017, video conferencing server 20 includes a facial recognition (FR) module 22 (e.g., software) that may be utilized to pick someone's face out of an image, extract that face from the rest of the scene, and compare it to a catalog of facial images stored in database 23]; [0018, 0019, 0025]; [0032, Once the system matches or recognizes a person's facial image in a meeting, the identity information of that person is attached to an object associated with that image, obviating the need for a database query when a user later clicks on or otherwise selects that person's image]; examiner’s note: the features are extracted from a video).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Maeda’s invention which teaches storing image and retrieving image to include Patel which teaches storing new images in the database and information associated with it. Maeda and Patel are in the same field of invention because both of them teach image processing. One would have been motivated to make this modification because it provides predictable results such as to store new images in the table to have updated information. Maeda and Patel in combination do not explicitly teach while not searching the second feature quantity table; move, when an amount of data held in the first quantity table becomes greater than or equal to a threshold, one or more pairs from the first feature quantity table to the second feature quantity table. 
However, Iwasaki teaches without searching the second feature quantity table (fig. 1; 0039; 0088; examiner’s note: the feature amount DB is searched for the data and the similarity information DB is not searched for the data); 
move, when an amount of data held in the first quantity table becomes greater than or equal to a threshold, one or more pairs from the first feature quantity table to the second feature quantity table ([0215, the registering unit 2403 moves information in the temporary-similarity-information-list DB 1226 to the similarity-information-list DB 124 when the temporarily registering unit 2407 registers more pieces of information than a predetermined number in the temporary-similarity-information-list DB 1226]; examiner’s note: the data is moved to a second table when the data in the first table is greater than a threshold). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Maeda’s invention which teaches storing image and retrieving image to include Patel which teaches storing new images in the database and information associated with it to include Iwasaki which comparing data with threshold. Maeda, Patel and Iwasaki are in the same field of invention because all of them teach image processing. One would have been motivated to make this modification because it provides predictable results such as compare data with thresholds to move data in to an appropriate data store to find the data faster. 
Maeda, Patel and Iwasaki do not explicitly teach a plurality of pairs moved from the first feature quantity table; hold a usage state of the identification information at the time of reference of the first feature quantity table or the retrieval table; move data of the identification information not being used the most from the first feature quantity table to the second feature quantity table for saving based on the usage state by using the Least Recently Used method.
Flemming teaches a plurality of pairs moved from the first feature quantity table ([0037]; examiner’s note: data is moved from the first cache to a second cache);
hold a usage state of the identification information at the time of reference of the first feature quantity table or the retrieval table ([0037, The aging table is a "past usage" history of cache lines in the higher level cache]; [0040, past usage history of a cache line in the L2 cache to the time the cache line lives in the L3 cache]; [0047, 0051]; examiner’s note: the usage of data are stored); and 
move data of the identification information not being used the most from the first feature quantity table to the second feature quantity table for saving based on the usage state by using the Least Recently Used method ([0034, response to a least recently used algorithm in a cache controller wanting to move data, such as a cache line, from a cache to a storage location, such as a lower level cache or a main memory, the cache controller searches an aging table for an associated entry for the cache line]; [0050]; fig. 3, 4; examiner’s note: the LRU algorithm is used to move data from one cache to another cache).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Maeda’s invention which teaches storing image and retrieving image to include Patel which teaches storing new images in the database and information associated with it to include Iwasaki which comparing data with threshold to include Flemming which teaches moving data from one storage to another storage by LRU. Maeda, Patel, Iwasaki and Flemming are in the same field of invention because all of them teach image processing. One would have been motivated to make this modification because it provides predictable results such as compare data with thresholds to move data in to an appropriate data store to find the data faster. 

With respect to claim 2, Maeda, Patel, Iwasaki  and Flemming in combination teach the information processing device according to claim 1, Maeda further teaches wherein the first feature quantity table, the second feature quantity table and the retrieval table store, as the image identifier, any one or a combination of a frame number of a moving image data, an identifier of a camera, a photographed location, a photographed date and time, and an identifier of a recording medium (fig. 5, 0175; examiner’s note: the Image ID; 0370; Iwasaki, [0187] examiner’s note: the date). 

With respect to claim 3, Maeda, Patel and Iwasaki in combination teach the information processing device according to claim 1, Maeda further teaches further comprising a list comprising a plurality of object identifiers, wherein the processor (fig. 5, 6)  but do not explicitly teach further configured to: move an object identifier identified by a search or a retrieval by the processor to a head of the list, and select, when moving the one or more pairs, one or more pairs including an object identifier corresponding to an object identifier at an end of the list as pairs to be moved. 
However, Flemming teaches further comprising wherein the processor is further configured to: move an object identifier identified by a search or a retrieval by the processor to a head of the list ([0046, Reference table 314 lists a new cache line entry in the uppermost row or on top of the list]; [0056, an entry placed at the top of L3 aging table 410 equals the longest possible life expectancy, or time, in L3 aging table 410]; [0039]; examiner’s note: the top of the list is the head of the list and moving the object by LRU), and select, when moving the one or more pairs, one or more pairs including an object identifier corresponding to an object identifier at an end of the list as pairs to be moved ([0054, the cache controller concurrently moves the existing entries in reference table 408 down one row until an existing entry is pushed out of the bottommost row of reference table 408]; [0056];examiner’s note: the data is moved to bottom of the list which is end of the list). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Maeda’s invention which teaches storing image and retrieving image to include Patel which teaches storing new images in the database and information associated with it to include Iwasaki which comparing data with threshold to include Flemming which teaches moving data from one storage to another storage by LRU. Maeda, Patel, Iwasaki and Flemming are in the same field of invention because all of them teach data processing. One would have been motivated to make this modification because it provides predictable results such as to store the data in an appropriate storage for easy access. 

Claims 4, 5, 7, 8, 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maeda (US 2012/0002881) and in view of Patel et al. (US 2008/0088698) and in view of Iwasaki (US 2007/0065045) and in view of Flemming et al. (US 2009/0024800) and in view of TSUKUDA et al. (US 2009/0268024).

With respect to claim 4, Maeda teaches information processing method executed by a processor coupled to a memory which stores a first feature quantity table, a second feature quantity table, and a retrieval table (fig. 6, [0070]; examiner’s note: the table stores the object identifier and the feature amount) comprising: 
storing plurality of pairs each comprising a registered feature quantity of an object and a registered object identifier which is an identifier of the object in the first feature quantity table (fig. 12; [0132]; examiner’s note: the object ID and the feature amount); 
storing plurality of pairs moved from the first feature quantity table in the second feature quantity table (fig. 5; [0091,0175]; examiner’s note: the object ID and the image ID); 
4storing a plurality of pairs each comprising a registered object identifier and a registered image identifier which is an identifier of an image including the object in the retrieval table (fig. 5; [0091,0175]; examiner’s note: the object ID and the image ID); and 
acquiring a pair comprising the acquired feature quantity and the acquired image identifier ([fig. 18; [0176]; examiner’s note: the plurality of images are acquired and given an image ID), search, upon acquiring the pair comprising the acquired feature quantity and the acquired image identifier (fig. 18; [0056, 0057]; examiner’s note: the acquired images are compared to the already existing images in the database) 
searching, upon acquiring the pair comprising the acquired feature quantity and the acquired image identifier, the first feature quantity table for a registered feature quantity similar to the acquired feature quantity,  ((0141; 0146; examiner’s note: similarities are calculated and image is stored in the table), and store a pair comprising the retrieved object identifier and the acquired image identifier (0175; examiner’s note: each image ID and object ID is stored in the table as shown in fig. 5);
outputting a value corresponding to the searched registered feature quantity ([0236, the user can more easily search an enormous number of images to find images in which such a person appears by searching through higher-ranked images, i.e., images having a high priority]; fig. 18; examiner’s note: the search values are displayed); 
Maeda do not explicitly teach extracted from an object in a video of a surveillance camera; without searching the second feature quantity table;
when the registered feature quantity similar to the acquired feature quantity is not stored in the first feature quantity table, registering a pair comprising the acquired feature quantity and a new object identifier into the first feature quantity table, and registering the pair comprising the acquired image identifier and the new object identifier into the retrieval table; 
when the registered feature quantity similar to the acquired feature quantity is stored in the first feature quantity table, retrieving an object identifier associated with the similar registered feature quantity from the first feature quantity table, and storing a pair comprising the retrieved object identifier and the acquired image identifier; moving, when an amount of data held in the first quantity table becomes greater than or equal to a threshold, one or more pairs from the first feature quantity table to the second feature quantity table, holding a usage state of the identification information at the time of reference of the first feature quantity table, the second feature quantity table, or the retrieval table; and 5Appln. No.: 16/131,311 
moving data of the identification information not being used the most from the first feature quantity table to the second feature quantity table for saving based on the usage state by using Least Recently Used method.
However, Patel teaches when the registered feature quantity similar to the acquired feature quantity is not stored in the first feature quantity table ((fig. 4, element 47; examiner’s note: the system checks that if the image is stored in the database or not; Maeda teaches the feature quantity table which stored the feature quantity in table 5), registering a pair comprising the acquired feature quantity and a new object identifier into the first feature quantity table (fig. 4; 0032; 0034; examiner’s note: the new image is stored in the database with identifications and other relevant identification, the identification is the new object identifier; feature quantity is taught by Maeda, fig. 5), and 
 and registering the pair comprising the acquired image identifier and the new object identifier into the retrieval table (fig. 4; 0033; 0034; examiner’s note: the database stores all the new information such as a the new image and the image identification and other relevant identification and the database can be queried to retrieve information).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Maeda’s invention which teaches storing image and retrieving image to include Patel which teaches storing new images in the database and information associated with it. Maeda and Patel are in the same field of invention because both of them teach image processing. One would have been motivated to make this modification because it provides predictable results such as to store new images in the table to have updated information. Maeda and Patel in combination do not explicitly teach while not searching the second feature quantity table; move, when an amount of data held in the first quantity table becomes greater than or equal to a threshold, one or more pairs from the first feature quantity table to the second feature quantity table. 
Maeda and Paten do not in combination teach extracted from an object in a video of a surveillance camera; without searching the second feature quantity table; moving, when an amount of data held in the first quantity table becomes greater than or equal to a threshold, one or more pairs from the first feature quantity table to the second feature quantity table, holding a usage state of the identification information at the time of reference of the first feature quantity table, the second feature quantity table, or the retrieval table; and 5Appln. No.: 16/131,311 
moving data of the identification information not being used the most from the first feature quantity table to the second feature quantity table for saving based on the usage state by using Least Recently Used method.
However, Iwasaki teaches without searching the second feature quantity table (fig. 1; 0039; 0088; examiner’s note: the feature amount DB is searched for the data and the similarity information DB is not searched for the data); 
moving, when an amount of data held in the first quantity table becomes greater than or equal to a threshold, one or more pairs from the first feature quantity table to the second feature quantity table (([0215, the registering unit 2403 moves information in the temporary-similarity-information-list DB 1226 to the similarity-information-list DB 124 when the temporarily registering unit 2407 registers more pieces of information than a predetermined number in the temporary-similarity-information-list DB 1226]; examiner’s note: the data is moved to a second table when the data in the first table is greater than a threshold). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Maeda’s invention which teaches storing image and retrieving image to include Patel which teaches storing new images in the database and information associated with it to include Iwasaki which comparing data with threshold. Maeda, Patel and Iwasaki are in the same field of invention because all of them teach image processing. One would have been motivated to make this modification because it provides predictable results such as compare data with thresholds to move data in to an appropriate data store to find the data faster. 
Maeda, Patel and Iwasaki do not explicitly teach holding a usage state of the identification information at the time of reference of the first feature quantity table or the retrieval table; move data of the identification information not being used the most from the first feature quantity table to the second feature quantity table for saving based on the usage state by using the Least Recently Used method.
Flemming teaches holding a usage state of the identification information at the time of reference of the first feature quantity table or the retrieval table ([0037, The aging table is a "past usage" history of cache lines in the higher level cache]; [0040, past usage history of a cache line in the L2 cache to the time the cache line lives in the L3 cache]; [0047, 0051]; examiner’s note: the usage of data are stored); and 
moving data of the identification information not being used the most from the first feature quantity table to the second feature quantity table for saving based on the usage state by using the Least Recently Used method ([0034, response to a least recently used algorithm in a cache controller wanting to move data, such as a cache line, from a cache to a storage location, such as a lower level cache or a main memory, the cache controller searches an aging table for an associated entry for the cache line]; [0050]; fig. 3, 4; examiner’s note: the LRU algorithm is used to move data from one cache to another cache).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Maeda’s invention which teaches storing image and retrieving image to include Patel which teaches storing new images in the database and information associated with it to include Iwasaki which comparing data with threshold to include Flemming which teaches moving data from one storage to another storage by LRU. Maeda, Patel, Iwasaki and Flemming are in the same field of invention because all of them teach image processing. One would have been motivated to make this modification because it provides predictable results such as compare data with thresholds to move data in to an appropriate data store to find the data faster. 
Maeda, Patel, Iwasaki and Flemming do not explicitly teach extracted from an object in a video of a surveillance camera.
However, TSUKADA extracted from an object in a video of a surveillance camera ([0046-0049]; examiner’s note: the object is extracted from the video of a surveillance camera).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Maeda’s invention which teaches storing image and retrieving image to include Patel which teaches storing new images in the database and information associated with it to include Iwasaki which comparing data with threshold to include Flemming which teaches moving data from one storage to another storage by LRU to include TSUKADA which teaches surveillance camera. Maeda, Patel, Iwasaki and Flemming and TSUKADA are in the same field of invention because all of them teach image processing. One would have been motivated to make this modification because it provides predictable results to have a system which will store and move data from surveillance camera to store security data.

With respect to claim 5, Maeda, Patel, Iwasaki, Flemming and TSUKUDA in combination teach the information processing device according to claim 4, Maeda further teaches wherein the first feature quantity table, the second feature quantity table and the retrieval table store, as the image identifier, any one or a combination of a frame number of a moving image data, an identifier of a camera, a photographed location, a photographed date and time, and an identifier of a recording medium (fig. 5, 0175; examiner’s note: the Image ID; 0370; Iwasaki, [0187] examiner’s note: the date). 

With respect to claim 6, Maeda, Patel, Iwasaki, Flemming and TSUKUDA in combination teach the information processing device according to claim 4, Maeda further teaches further comprising: storing a list of comprising a plurality of object identifiers (fig. 5, 6) but do not explicitly teach further configured to: moving an object identifier identified by a search or a retrieval by the processor to a head of the list, and selecting, when moving the one or more pairs, one or more pairs including an object identifier corresponding to an object identifier at an end of the list as pairs to be moved. 
However, Flemming teaches further comprising wherein the processor is further configured to: moving an object identifier identified by a search or a retrieval by the processor to a head of the list ([0046, Reference table 314 lists a new cache line entry in the uppermost row or on top of the list]; [0056, an entry placed at the top of L3 aging table 410 equals the longest possible life expectancy, or time, in L3 aging table 410]; [0039]; examiner’s note: the top of the list is the head of the list and moving the object by LRU), and selecting, when moving the one or more pairs, one or more pairs including an object identifier corresponding to an object identifier at an end of the list as pairs to be moved ([0054, the cache controller concurrently moves the existing entries in reference table 408 down one row until an existing entry is pushed out of the bottommost row of reference table 408]; [0056];examiner’s note: the data is moved to bottom of the list which is end of the list). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Maeda’s invention which teaches storing image and retrieving image to include Patel which teaches storing new images in the database and information associated with it to include Iwasaki which comparing data with threshold to include Flemming which teaches moving data from one storage to another storage by LRU to include TSUKUDA which teaches surveillance camera data. Maeda, Patel, Iwasaki and Flemming and TSUKUDA are in the same field of invention because all of them teach data processing. One would have been motivated to make this modification because it provides predictable results such as to store the data in an appropriate storage for easy access. 

Claim 7 encompasses the same scope of limitation of claim 1, in additions of a non-transitory computer-readable medium (fig. 1). Therefore, claim 7 is rejected on the same basis of rejection of claim 1. 

Claim 8 is rejected on the same basis of rejection of claim 5. 
Claim 9 is rejected on the same basis of rejection of claim 6. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATIMA P MINA/           Examiner, Art Unit 2159           
/Mariela Reyes/           Supervisory Patent Examiner, Art Unit 2159